DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear whether the “remote system” recited in line 4 is the same as or different from the “remote system” recited in line 6.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-7 and 9 of U.S. Patent No. 10,880,902 in view of Gossain et al. (US 2012/0083218) and Li et al. (US 2016/0029277). 
Instant claims 1 and 15 incorporate the limitations of conflicting patent claim 1, except that conflicting patent claim 1 does not recite receiving, by the processing system, a request from a remote system.
However, in an analogous art, Gossain discloses receiving, by the processing system 12, a request from a remote system 10 (paragraph 57, lines 1-3:  “the radio system 10 transmits a spectrum analysis request to the remote spectrum analysis system 12.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify conflicting patent claim 1 by incorporating this feature taught in Gossain for the purpose of improving spectral efficiency and enhancing throughput.

However, in an analogous art, Li et al. discloses identifying, by a processing system 26, a source of interference (paragraph 32, lines 5-6:  “processor 26 to determine likely sources of interference”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify conflicting patent claim 1 and Gossain by incorporating this feature as taught in Li for the purpose of mitigating interference in the signals. 
	Instant claims 2-7 correspond to conflicting patent claims 2, 6, 4, 5, 7 and 9.  Instant claims 16 and 17-20 correspond to conflicting patent claims 2, 4, 7 and 9.

Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of U.S. Patent No. 10,880,902. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Instant claim 8 recites sending a request to a set of communication devices to perform a spectral analysis of the plurality of signals; receiving spectral data provided by the set of communication devices in response to the request; and identifying a source of interference based on a comparison of the spectral data and spectral profiles, as in conflicting patent claim 17.
Instant claims 9-11 correspond to conflicting patent claims 18-20.

Claims 1-7 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-7 and 9 of U.S. Patent No. 10,582,511 in view of Gossain et al. (US 2012/0083218), Li et al. (US 2016/0029277). 

However, Gossain discloses receiving, by the processing system 12, a request from a remote system 10 (paragraph 57, lines 1-3:  “the radio system 10 transmits a spectrum analysis request to the remote spectrum analysis system 12.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify conflicting patent claim 1 by incorporating this feature taught in Gossain for the purpose of improving spectral efficiency and enhancing throughput.
Conflicting patent claim 1 and Gossain fail to disclose identifying, by the processing system, a source of the interference and providing, by the processing system, information to the remote system for identifying the source of interference.
However, Li discloses identifying, by a processing system 26, a source of interference and providing, by the processing system, information to the remote system for identifying the source of interference (paragraph 32, lines 5-6:  “processor 26 to determine likely sources of interference”  Paragraph 34, lines 4-6:  “A second base station 18 receives information about an interference signal from a first base station 16 (S100).”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify conflicting patent claim 1 and Gossain by incorporating this feature as taught in Li for the purpose of mitigating interference in the signals.
Instant claims 2-7 correspond to conflicting patent claims 2, 6, 4, 5, 7 and 9.  Instant claims 16 and 17-20 correspond to conflicting patent claims 2, 4, 7 and 9.

Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of U.S. Patent No. 10,582,511. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Instant claim 8 recites sending a request to a set of communication devices to perform a spectral analysis of the plurality of signals; receiving spectral data provided by the set of communication devices in response to the request; and identifying a source of interference based on a comparison of the spectral data and spectral profiles, as in conflicting patent claim 17.
Instant claims 9-11 correspond to conflicting patent claims 18-20.

Claims 1-7 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-7 and 9 of U.S. Patent No. 10,278,192 in view of Gossain et al. and Li et al.  
Instant claims 1 and 15 incorporate the limitations of conflicting patent claim 1, except that conflicting patent claim 1 does not recite receiving, by the processing system, a request from a remote system.
However, Gossain discloses receiving, by the processing system 12, a request from a remote system 10 (paragraph 57, lines 1-3:  “the radio system 10 transmits a spectrum analysis request to the remote spectrum analysis system 12.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify conflicting patent claim 1 by incorporating this feature taught in Gossain for the purpose of improving spectral efficiency and enhancing throughput.

However, Li et al. discloses identifying, by a processing system 26, a source of interference and providing, by the processing system, information to the remote system for identifying the source of interference (paragraph 32, lines 5-6:  “processor 26 to determine likely sources of interference”  Paragraph 34, lines 4-6:  “A second base station 18 receives information about an interference signal from a first base station 16 (S100).”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify conflicting patent claim 1 and Gossain by incorporating this feature as taught in Li for the purpose of mitigating interference in the signals.
Instant claims 2-7 correspond to conflicting patent claims 2, 6, 4, 5, 7 and 9.  Instant claims 16 and 17-20 correspond to conflicting patent claims 2, 4, 7 and 9.

Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of U.S. Patent No. 10,278,192. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Instant claim 8 recites sending a request to a set of communication devices to perform a spectral analysis of the plurality of signals; receiving spectral data provided by the set of communication devices in response to the request; and identifying a source of interference based on a comparison of the spectral data and spectral profiles, as in conflicting patent claim 17.
Instant claims 9-11 correspond to conflicting patent claims 18-20.

Claims 1-7 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 7 and 10 of U.S. Patent No. 10,063,361 in view of Gossain et al. and Li et al. 
Instant claims 1 and 15 incorporate the limitations of conflicting patent claim 1, except that conflicting patent claim 1 does not recite receiving, by a processing system, a request from a remote system.
However, Gossain discloses receiving, by the processing system 12 including the processor 96 of a communication device,  a plurality of signals (paragraph 91, lines 7-9:  “The communications interface 102 may enable the spectrum analysis system 12 to … receive data signals, voice signals, video signals, and the like”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify conflicting patent claim 1 by incorporating this feature taught in Gossain for the purpose of improving spectral efficiency and enhancing throughput.
Conflicting patent claim 1 and Gossain fail to disclose identifying, by the processing system, a source of the interference and providing, by the processing system, information to the remote system for identifying the source of interference.
However, Li et al. discloses identifying, by a processing system 26, a source of interference and providing, by the processing system, information to the remote system for identifying the source of interference (paragraph 32, lines 5-6:  “processor 26 to determine likely sources of interference”  Paragraph 34, lines 4-6:  “A second base station 18 receives information about an interference signal from a first base station 16 (S100).”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
Instant claims 2-5 correspond to conflicting patent claims 1, 10, 6 and 7.  Instant claims 6 and 7 correspond to conflicting patent claims 1 and 3.  Instant claims 18-20 correspond to conflicting patent claims 6, 1 and 3.

Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 14 and 18 of U.S. Patent No. 10,063,361 in view of Gossain et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Instant claim 8 recites sending a request to a set of communication devices to perform a spectral analysis of the plurality of signals; receiving spectral data provided by the set of communication devices in response to the request; and identifying a source of interference based on a comparison of the spectral data and spectral profiles, as in conflicting patent claim 12.
	Instant claims 10-12 correspond to conflicting patent claims 14, 18 and 12.

Claims 1-7 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 8 and 9 of U.S. Patent No. 9,749,114 in view of Gossain et al. and Li et al. 
Instant claims 1 and 15 incorporate the limitations of conflicting patent claim 1, except that conflicting patent claim 1 does not recite receiving, by a processing system, a request from a remote system.

Conflicting patent claim 1 and Gossain fail to disclose identifying, by the processing system, a source of the interference and providing, by the processing system, information to the remote system for identifying the source of interference.
However, Li et al. discloses identifying, by a processing system 26, a source of interference and providing, by the processing system, information to the remote system for identifying the source of interference (paragraph 32, lines 5-6:  “processor 26 to determine likely sources of interference”  Paragraph 34, lines 4-6:  “A second base station 18 receives information about an interference signal from a first base station 16 (S100).”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify conflicting patent claim 1 and Gossain by incorporating this feature as taught in Li for the purpose of mitigating interference in the signals.
Instant claims 2-5 correspond to conflicting patent claims 1, 8, 4 and 5.  Instant claims 6 and 7 correspond to conflicting patent claims 1 and 9.  Instant claims 18-20 correspond to conflicting patent claims 4, 1 and 9.

Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-19 of U.S. Patent No. 9,749,114 in view of Gossain et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Instant claim 8 recites sending a request to a set of communication devices to perform a spectral analysis of the plurality of signals; receiving spectral data provided by the set of communication devices in response to the request; and identifying a source of interference based on a comparison of the spectral data and spectral profiles, as in conflicting patent claim 17.
	Instant claims 10 and 11 correspond to conflicting patent claims 18 and 19.

Claims 1-7 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 5 of U.S. Patent No. 9,077,443 in view of Gossain et al. and Li et al. 
Instant claims 1 and 15 incorporate the limitations of conflicting patent claim 1, except that conflicting patent claim 1 does not recite receiving, by a processing system, a request from a remote system.
However, Gossain discloses receiving, by the processing system 12 including the processor 96 of a communication device,  a plurality of signals (paragraph 91, lines 7-9:  “The communications interface 102 may enable the spectrum analysis system 12 to … receive data signals, voice signals, video signals, and the like”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify conflicting patent claim 1 by incorporating this feature taught in Gossain for the purpose of improving spectral efficiency and enhancing throughput.

However, Li et al. discloses identifying, by a processing system 26, a source of interference and providing, by the processing system, information to the remote system for identifying the source of interference (paragraph 32, lines 5-6:  “processor 26 to determine likely sources of interference”  Paragraph 34, lines 4-6:  “A second base station 18 receives information about an interference signal from a first base station 16 (S100).”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify conflicting patent claim 1 and Gossain by incorporating this feature as taught in Li for the purpose of mitigating interference in the signals.
Instant claims 2-5 correspond to conflicting patent claims 1, 5 and 3.  Instant claims 6 and 7 correspond to conflicting patent claim 1.  Instant claims 18-20 correspond to conflicting patent claims 3 and 1.

Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-19 of U.S. Patent No. 9,077,443 in view of Gossain et al. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Instant claim 8 recites sending a request to a set of communication devices to perform a spectral analysis of the plurality of signals; receiving spectral data provided by the set of communication devices in response to the request; and identifying a source of interference based on a comparison of the spectral data and spectral profiles, as in conflicting patent claim 17.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gossain et al. (US 2012/0083218) in view of Sanford et al. (US 2014/0218255) and Li et al. (US 2016/0029277). 
Regarding claims 1 and 15, Gossain discloses a device and method in FIG. 1 comprising:
a processing system 12 including a processor 96; and a memory 94 that stores executable instructions that, when executed by the processing system (paragraph 90, lines 1-5:  “the spectrum analysis system 12 may include one or more processors 96 used to execute instructions that carry out corresponding logic routine(s). The processor 96 and the components of the memory 94 may be coupled using a local interface 98.”), facilitate performance of operations comprising: 
receiving, by the processing system 12 including the processor 96 of a communication device,  a plurality of signals (paragraph 91, lines 7-9:  “The communications interface 102 may 
receiving, by the processing system 12, a request from a remote system 10 (paragraph 57, lines 1-3:  “the radio system 10 transmits a spectrum analysis request to the remote spectrum analysis system 12.”); and
performing, by the processing system 12, a spectral analysis of the plurality of signals in response to receiving the request from a remote system (paragraph 69, lines 1-15:  “the spectrum analysis system 12 may conduct spectrum analysis on the representation of the spectrum that is transmitted by the radio system 10 in block 32…  The processing of the spectrum analysis system 12 may be able to detect signals with lower signal strength than detectable by the radio system 10”).  It is noted that “spectral analysis” is interpreted broadly since the kind of spectrum is not defined.  Given the broadest reasonable interpretation, spectral analysis can be any kind of analysis of signal characteristics.
Gossain fails to disclose detecting, by the processing system according to the spectral analysis, an interference among the plurality of signals.
However, in an analogous art, Sanford discloses detecting, by a processing system according to a spectral analysis, an interference among the plurality of signals (paragraph 305, lines 1-3:  “In some variations the detector is configured as a spectrum analyzer… In general, the detector detects interference” The spectrum analyzer is part of a processing system.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Gossain by incorporating this feature taught in Sanford for the purpose of mitigating interference in the signals.

However, in an analogous art, Li et al. discloses identifying, by a processing system 26, a source of interference; and providing, by the processing system 26, information to a remote system 18 for identifying the source of interference (paragraph 32, lines 5-6:  “processor 26 to determine likely sources of interference”  Paragraph 34, lines 4-6:  “A second base station 18 receives information about an interference signal from a first base station 16 (S100).”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Gossain and Sanford by incorporating this feature taught in Li for the purpose of improving spectral efficiency and enhancing throughput.
Regarding claim 11, Gossain discloses that the remote system comprises a base station, and wherein receiving the plurality of signals comprises receiving the plurality of signals over a communication channel (paragraph 48, lines 1-5 and 9-12).

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gossain et al. (US 2012/0083218) in view of Sanford et al. (US 2014/0218255) and Li et al. (US 2016/0029277), and further in view of Morvan et al. (US 2006/0136603). 
Regarding claim 2, the combination of Gossain, Sanford and Li fails to disclose that the communication device is selected by the remote system from among a plurality of communication devices for performing the spectral analysis based on a location of the communication device. 

Regarding claim 16, Gossain discloses that performing of the spectral analysis is in response to receiving the request for information from the remote system (FIG. 2:  spectrum analysis is performed in step 32 in response to the request received in step 30).  The combination of Gossain Sanford and Li fails to disclose that the device is selected by the remote system from among a plurality of mobile devices for performing the spectral analysis based on a location of the device. 
Morvan discloses that a communication device (mobile station) is selected by a remote system (first base station) from among a plurality of communication devices for performing spectral analysis based on a location of the communication device (claim 114, lines 2-3:  “the first base station performs an operation of selecting, from a location table, the mobile station .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gossain et al. (US 2012/0083218) in view of Sanford et al. (US 2014/0218255) and Li et al. (US 2016/0029277), and further in view of Morvan et al. (US 2006/0136603) and Saffre et al. (US 2013/0173802). 
Regarding claim 3, the combination of Gossain, Sanford, Li and Morvan fails to disclose that the communication device and a second communication device of a plurality of communication devices are located within a predetermined distance from each other, and wherein the communication device is selected according to a random selection between the communication device and the second communication device. 
However, in an analogous art, Saffre discloses that a communication device (mobile station) and a second communication device of a plurality of communication devices (other mobile stations) are located within a predetermined distance (range) from each other, and wherein the communication device (mobile station) is selected according to a random selection between the communication device and the second communication device (paragraph 113, lines . 

Claim 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gossain et al. (US 2012/0083218) in view of Sanford et al. (US 2014/0218255) and Li et al. (US 2016/0029277), and further in view of Morvan et al. (US 2006/0136603) and Alloin et al. (US 2014/0105262).
Regarding claims 4 and 18, the combination of Gossain, Sanford, Li and Morvan fails to disclose that the plurality of communication devices and the remote system comprise a diagnostic system having access to a database of interference sources including spectral profiles. 
However, in an analogous art, Alloin discloses that a plurality of communication devices and a remote system comprise a diagnostic system having access to a database of interference sources including spectral profiles (paragraph 293, lines 4-5:  “the signature may be used to identify the specific origin of a noise source (maintained in a noise signature database)”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Gossain, Sanford, Li and Morvan by incorporating this feature taught in Alloin for the purpose of compensating for a specific noise source.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gossain et al. (US 2012/0083218) in view of Sanford et al. (US 2014/0218255) and Li et al. (US 2016/0029277), and further in view of Morvan et al. (US 2006/0136603), Alloin et al. (US 2014/0105262) and Rotvoid et al. (US 2012/0134280).
The combination of Gossain, Sanford, Li, Morvan and Alloin fails to disclose that the diagnostic system identifies the source of the interference based on a comparison of spectral data from the spectral analysis of the plurality of signals and the spectral profiles. 
However, in an analogous art, Rotvoid disclose that a diagnostic system identifies the source of the interference based on a comparison of spectral data from the spectral analysis of the plurality of signals and the spectral profiles (spectrum signatures correspond to spectral data and profiles) (claim 12, line 8:  “identifying the source of RF interference from the compared RF spectrum signatures.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Gossain, Sanford, Li, Morvan and Alloin by incorporating this feature taught in Rotvoid for the purpose of allowing rapid identification and mitigation of interference.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gossain et al. (US 2012/0083218) in view of Sanford et al. (US 2014/0218255) and Li et al. (US 2016/0029277), and further in view of Aggarwal et al. (US 2014/0169232). 
Regarding claims 6 and 19, the combination of Gossain, Sanford and Li fails to disclose that the detecting the interference among the plurality of signals comprises: detecting, by the processing system, the interference based on a threshold relative to a baseline power level. 
.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gossain et al. (US 2012/0083218) in view of Sanford et al. (US 2014/0218255) and Li et al. (US 2016/0029277), and further in view of Mizoguchi (US 2001/0046867).
Regarding claims 7 and 20, the combination of Gossain, Sanford and Li fails to disclose determining, by the processing system, a time of occurrence of the interference, a frequency of occurrence of the interference, or a combination thereof, for identifying the source of the interference; and providing, by the processing system, the time of occurrence of the interference, the frequency of occurrence of the interference, or a combination thereof to the remote system. 
However, in an analogous art, Mizoguchi discloses determining, by a processing system, a time of occurrence of interference, a frequency of occurrence of the interference, or a combination thereof, for identifying the source of interference (Abstract, lines 1-2:  “interference detection measure for detecting occurrence of interference to the downlink frequency and/or the uplink frequency”); and providing, by the processing system, the time of occurrence of the interference, the frequency of occurrence of the interference, or a combination thereof to a .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gossain et al. (US 2012/0083218) in view of Rotvoid et al. (US 2012/0134280).
Regarding claim 8, Gossain discloses a method, comprising: 
sending, by a processing system including a processor 76 in FIG. 1 of a base station 10, a request to a set of communication devices 12 to perform a spectral analysis of a plurality of signals received by the set of communication devices (paragraph 57, lines 1-3:  “the radio system 10 transmits a spectrum analysis request to the remote spectrum analysis system 12.”); and
receiving, by the processing system 76, spectral data provided by the set of communication devices 12 in response to the request and in accordance with the spectral analysis performed by the set of communication devices (paragraph 69, lines 1-15:  “the spectrum analysis system 12 may conduct spectrum analysis on the representation of the spectrum that is transmitted by the radio system 10 in block 32”  FIG. 2 and paragraph 74, lines 1-3:  “in block 34 the spectrum analysis system 12 may transmit the analysis results to the radio system 10. The results may be received by the radio system 10 in block 36.”).
Gossain fails to disclose identifying, by the processing system, a source of interference based on a comparison of the spectral data and spectral profiles of interference sources.
.
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gossain et al. (US 2012/0083218) in view of Rotvoid et al. (US 2012/0134280) and Morvan et al. (US 2006/0136603).
Regarding claim 9, the combination of Gossain and Rotvoid fails to disclose selecting, by the processing system, the set of communication devices from a plurality of communication devices, wherein the selecting is based on respective locations of the set of communication devices. 
However, Morvan discloses selecting, by a processing system, the set of communication devices from a plurality of communication devices, wherein the selecting is based on respective locations of the set of communication devices (claim 114, lines 2-3:  “the first base station performs an operation of selecting, from a location table, the mobile station which is the destination of the request to store in memory and to transmit.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Gossain and Rotvoid by incorporating this feature taught in Morvan for .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gossain et al. (US 2012/0083218) in view of Rotvoid et al. (US 2012/0134280) and Morvan et al. (US 2006/0136603), and further in view of Addepalli et al. (US 8,989,954).
Regarding claim 10, the combination of Gossain, Rotvoid and Morvan fails to disclose generating, by the processing system, a report including information regarding the interference; and providing, by the processing system, the report to a diagnostic system to mitigate effects of the interference. 
However, in an analogous art, Addepalli discloses generating, by a processing system, a report including information regarding a interference; and providing, by the processing system, the report to a diagnostic system to mitigate effects of the interference (col. 20, lines 49-54:  “A reporting module of the OBU may generate interference report 71 that facilitates detection and proactive mitigation of interference 72… The reporting module periodically updates interference report 71 that is sent to location processing server 70.”)  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Gossain, Rotvoid and Morvan by incorporating this feature taught in Addepalli for the purpose of performing mitigation of interference at a system with higher power and capacity.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gossain et al. (US 2012/0083218) in view of Rotvoid et al. (US 2012/0134280) and Mizoguchi (US 2001/0046867).
Regarding claim 11, the combination of Gossain and Rotvoid fails to disclose receiving, by the processing system, interference data, wherein the interference data comprises a time of occurrence of the interference, a frequency of occurrence of the interference, or a combination thereof.  
However, Mizoguchi discloses receiving, by a processing system, interference data, wherein the interference data comprises a time of occurrence of the interference, a frequency of occurrence of the interference, or a combination thereof (Abstract, lines 1-2:  “interference detection measure for detecting occurrence of interference to the downlink frequency and/or the uplink frequency”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Gossain and Rotvoid by incorporating this feature taught in Morvan for the purpose of performing mitigation of the interference.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gossain et al. (US 2012/0083218) in view of Rotvoid et al. (US 2012/0134280) and Morvan et al. (US 2006/0136603).
Regarding claim 12, the combination of Gossain and Rotvoid fails to disclose selecting, by the processing system, a communication device from among a plurality of communication devices for performing the spectral analysis based on a location of the communication device. 
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gossain et al. (US 2012/0083218) in view of Rotvoid et al. (US 2012/0134280) and Morvan et al. (US 2006/0136603), and further in view of Saffre et al. (US 2013/0173802).
Regarding claim 13, the combination of Gossain, Rotvoid and Morvan fails to disclose that the communication device and a second communication device of the plurality of communication devices are located within a predetermined distance of each other, and wherein the selecting the communication device comprises selecting, by the processing system, the communication device according to a random selection between the communication device and the second communication device. 
. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gossain et al. (US 2012/0083218) in view of Rotvoid et al. (US 2012/0134280) and Aggarwal et al. (US 2014/0169232).
Regarding claim 14, the combination of Gossain and Rotvoid fails to disclose that the identifying a source of interference comprises detecting, by the processing system, the interference based on a threshold relative to a baseline power level. 
However, Aggarwal discloses that an identifying a source of interference comprises detecting, by a processing system, the interference based on a threshold relative to a baseline power level (paragraph 42, lines 5-6:  “When device power levels exceed a threshold, the user device identifies the device as creating too much interference.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gossain et al. (US 2012/0083218) in view of Sanford et al. (US 2014/0218255) and Li et al. (US 2016/0029277), and further in view of Morvan et al. (US 2006/0136603) and Tsuda (US 2010/0304742). 
Regarding claim 17, the combination of Gossain, Sanford, Li and Morvan fails to disclose that each of the plurality of mobile devices respectively provides information regarding a location thereof.
However, in an analogous art, Tsuda discloses that each of the plurality of mobile devices respectively provides information regarding a location thereof (claim 21, lines 1-3:  “The mobile terminal … comprising: a GPS unit for acquiring location information indicating the current location of the mobile terminal, wherein the location information is transmitted to the base station.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Gossain, Sanford, Li and Morvan by incorporating this feature taught in Tsuda for the purpose of allowing the base station to register the locations of the mobile devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917.  The examiner can normally be reached on weekdays, 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sam Bhattacharya/
Primary Examiner, Art Unit 2646